 

AMENDMENT NO. 1

TO THE

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is
made as of February 28, 2017 by and among ICTV Brands Inc., a Nevada corporation
(the “Company”) and each of the several purchasers signatory hereto (each such
purchaser, a “Purchaser” and, collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company and the Investors, including the Purchasers, have
previously entered into that certain Registration Rights Agreement, dated
January 23, 2017 (the “Registration Rights Agreement”);

 

WHEREAS, the Company and the Purchasers desire to amend the Registration Rights
Agreement to extend the Filing Date of the initial Registration Statement (as
defined in the Registration Rights Agreement);

 

WHEREAS, pursuant to Section 8(f) of the Registration Rights Agreement, the
Registration Rights Agreement may be amended only with the written consent of
(i) the Company and (ii) the Holders of at least a majority in interest of the
Registrable Securities; and

 

WHEREAS, the undersigned Purchasers constitute the Holders of a majority of the
Registrable Securities held by all Holders under the Registration Rights
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree to the following:

 

1. Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Registration Rights Agreement, as
applicable.

 

2. Amendments. The definition of “Filing Date” shall be amended and restated in
its entirety to read as follows:

 

““Filing Date” means (a) with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), April 14, 2017, (b) with respect
to any additional Registration Statements required to be filed pursuant to
Section 2(a), the 30th day following the Effective Date for the last
Registration Statement filed pursuant to this Agreement under Section 2(a); (c)
with respect to any additional Registration Statements required to be filed due
to SEC Restrictions, the 30th day following the applicable Restriction
Termination Date; and (d) with respect to a Registration Statement required to
be filed under Section 2(c), the 30th day following the date on which the
Company becomes eligible to utilize Form S-3 to register the resale of Common
Stock.”

 

   

   



 

3. Effect of Amendment. Except as amended as set forth above, the Registration
Rights Agreement shall continue in full force and effect.

 

4. Counterparts. This Amendment may be signed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed
one and the same document.

 

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the United States of America and the Commonwealth of
Pennsylvania, without regard to conflict of law principles thereof.

 

[Remainder of Page Intentionally Left Blank]

 

   

  

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Registration Rights Agreement as of the date first written above.

 

  COMPANY:       ICTV BRANDS INC.         By: /s/ Richard Ransom   Name: Richard
Ransom   Title: President         PURCHASERS:          

The Purchasers executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Amendment and agreed to the terms hereof.

 

 

   

  

 

Annex A

 

Amendment No. 1 to the Registration Rights Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to enter into this Amendment No. 1 to the Registration
Rights Agreement (the “Amendment”), between the undersigned, ICTV Brands Inc., a
Nevada corporation (the “Company”), and the other Purchasers thereto, in or
substantially in the form furnished to the undersigned, hereby agrees to join
the Amendment as a party thereto.

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of February
28, 2017.

 

  Name of Purchaser:       LeoGroup Private Debt Facility, L.P.       If a
partnership, corporation, trust or other business entity:         By: /s/
Matthew J. Allain   Name: Matthew J. Allain   Title: Manager         If an
individual:        

 

   

  

 

Annex A

 

Amendment No. 1 to the Registration Rights Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to enter into this Amendment No. 1 to the Registration
Rights Agreement (the “Amendment”), between the undersigned, ICTV Brands Inc., a
Nevada corporation (the “Company”), and the other Purchasers thereto, in or
substantially in the form furnished to the undersigned, hereby agrees to join
the Amendment as a party thereto.

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of February
28, 2017.

 

  Name of Purchaser:       Sandra F. Pessin       If a partnership, corporation,
trust or other business entity:         By:                 Name:     Title:    
      If an individual:       /s/ Sandra F. Pessin

 

   

  

 

Annex A

 

Amendment No. 1 to the Registration Rights Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to enter into this Amendment No. 1 to the Registration
Rights Agreement (the “Amendment”), between the undersigned, ICTV Brands Inc., a
Nevada corporation (the “Company”), and the other Purchasers thereto, in or
substantially in the form furnished to the undersigned, hereby agrees to join
the Amendment as a party thereto.

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of February
28, 2017.

 

  Name of Purchaser:       DG Value Partners II Master Fund, LP       If a
partnership, corporation, trust or other business entity:         By: /s/ Dov
Gertzulin   Name: Dov Gertzulin   Title: Managing Member         If an
individual:          

 

   

  

 

 

